Citation Nr: 0428697	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for headaches.

2.  Entitlement to service connection for right S1 
radiculopathy with lumbar paravertebral myositis.

3.  Entitlement to service connection for an undiagnosed 
disability manifested by signs or symptoms of memory loss.


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  She served in the Southwest Asia Theater of operations 
during Operations Desert Shield/Storm from January 1991 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The veteran voiced disagreement with the issues involving the 
denial of service connection in February 1998.  A Statement 
of the Case (SOC) was issued in June 1998 and the veteran 
perfected her service connection appeals later that same 
month.  In June 1998, she also voiced disagreement with the 
disability rating assigned for service-connected headaches.  
A SOC was issued in August 1998 and the veteran perfected her 
appeal the next month.

A hearing was held before a hearing officer at the RO in June 
1998.

The of issue of entitlement to service connection for memory 
loss is addressed in the REMAND portion of the decision below 
and REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's service-connected headaches are not 
manifested by characteristic prostrating attacks occurring on 
an average once a month.

3.  The veteran served in the Persian Gulf in support of 
Operation Desert Shield/Storm.  

4.  The veteran's service medical records do not reveal 
treatment for or a diagnosis of an injury or disease of the 
spine.

5.  The competent and probative medical evidence contains 
diagnoses of lumbar myositis, right L5 radiculopathy, L3-L4 
bulging discs, degenerative joint disease of the lumbar 
spine, and straightening of the lumbar lordosis due to muscle 
spasms.

6.  Competent medical evidence does not attribute the 
veteran's current lower spine disabilities to her period of 
active duty or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2004).

2.  Right S1 radiculopathy with lumbar paravertebral myositis 
was not incurred in or aggravated by service, nor is it due 
to an undiagnosed illness.  38 U.S.C.A.§§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of her claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with her claim prior to the initial 
adjudication in January 1998.  VAOPGREC 7-2004 (July 16, 
2004).

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in 
December 2001 in which she was informed of the VCAA.  
Specifically, she was notified of the evidence necessary to 
establish service connection.  She had previously been 
informed of this information, as well as the criteria used to 
evaluate her service-connected headaches and the regulations 
regarding Persian Gulf presumptions in the August 1998 SOC.  
The December 2001 letter also informed her that VA would 
obtain military and VA records as well as request medical 
evidence from medical providers.   She was informed to either 
send information describing the additional evidence or to 
submit the evidence itself.  The December 2001 letter 
reminded the veteran that it was her responsibility to 
cooperate with VA in the gathering of evidence necessary to 
establish entitlement to the benefits sought.  She was 
specifically requested to provide the needed information 
regarding places of employment, supervisors, and health care 
providers in connection with her increased rating claim.  She 
was provided with the complete regulation regarding VA's duty 
to assist with her claims via the October 2002 Supplemental 
SOC (SSOC) and informed of all the evidence upon which her 
claims were decided.
 
The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  In fact, in February 2002 the veteran 
responded to the RO's December 2001 letter by indicating that 
she had submitted all her evidence and that she did not have 
any private treatment at that time.  She indicated that she 
wanted her claim to continue with the evidence that was of 
record.  Accordingly, the Board considers the VA's notice 
requirements have been met and any error in timing is 
harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in April 
1997, September 1997, and June 2002.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The resulting reports have been 
associated with her claims folder.  Service medical records 
and VA records have been obtained.  Potential private medical 
evidence, such as employment records and medical treatment 
from employers, has been alluded to but not submitted.  Nor 
has the veteran authorized VA to obtain said evidence on her 
behalf.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran is currently evaluated as 10 percent disabled due 
to her service-connected headaches.  This 10 percent 
disability rating contemplates headaches with characteristic 
prostrating attacks averaging one in two months over the 
previous several months.  A 30 percent evaluation may be 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months.  A maximum 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2004).

A February 1997 VA medical record reflects that the veteran 
complained of headaches.

The September 1997 VA examination report reflects that the 
veteran complained of waking up in the middle of the night 
with a headache, only partially alleviated by medication.  
The report shows that she described her headaches as having 
no preceding symptoms and she usually awoke with them.  She 
described them as localized over both temporal areas, 
oppressive in quality and very bothersome.  She also reported 
no accompanying symptoms except for sensation of dizziness, 
especially if she bent over.  She referred to almost daily 
headaches with one to two a month that were prostrating.  The 
examination report reflects that the veteran received 
treatment and prescriptions from her place of employment.  
The report contains a diagnosis of headaches of unknown 
etiology.

In her June 1998 notice of disagreement, the veteran 
indicated that her headaches were daily, long lasting and 
severe.  The June 1998 hearing transcript reflects that she 
described her headaches as very frequent.  The transcript 
reflects that her son testified that his mother would tell 
him that she had a headache about five days a week and that 
she would go to sleep after taking some pills.  He indicated 
that she would go to lie down "sometimes" when she had a 
strong headache.

A September 1998 and a July 1999 VA medical record show a 
diagnosis of headaches as a part of the veteran's medical 
history.  A June 2000 VA treatment record indicates that the 
veteran complained of headaches and reflects that she had a 
prescription for Fioricet (a barbituate with acetaminophen 
and caffeine) in her medication list.

As indicated above, a higher disability rating of 30 percent 
may be assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2004).  Here, the veteran has testified that she has 
frequent severe headaches and reported to the VA examiner in 
September 1997 that the headaches were prostrating about one 
to two times a month.  Although superficially reflective of 
the criteria for a higher disability rating, the veteran also 
advised that she received additional treatment for her 
service-connected disability at her place of employment, the 
records of which she has not cooperated in obtaining.  This 
obvious gap in the record raises questions as to whether a 
complete disability picture has been presented.  In addition, 
the clinical evidence in which the veteran's headaches are 
mentioned, generally limit the reference to a history of it.  
Likewise, the actual treatment records do not describe 
prostrating attacks, and the veteran's son testified only 
that his mother "sometimes" would go to lay down.  As such, 
the Board concludes that the evidence of record as a whole 
does not contain evidence that shows that the veteran's 
headaches are prostrating on an average of once a month over 
several months.  

In short, the veteran's service-connected headaches do not 
more closely approximate the criteria for a 30 percent 
disability rating.  As the evidence of record is not 
indicative of a worsening of the veteran's condition such 
that her disability picture more closely approximates the 
criteria for a 30 percent disability rating at any point 
during the pendency of this appeal, a staged rating is not 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the preponderance of the evidence is against a disability 
rating in excess of 10 percent at any point during the 
pendency of this appeal, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.3 (2004).

In making this decision, the Board recognizes that the 
veteran's service-connected headaches limit her efficiency in 
certain tasks.  However, they do not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability.  Her disability picture is not outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's service-
connected headaches do not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Service Connection Claim

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  She asserts that memory loss is the result of 
an undiagnosed illness stemming from her service in the 
Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2004).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2004).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2004).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

To summarize, then, there are alternative means by which 
service connection might be established: (1) objective 
indications of chronic disability resulting from illness that 
cannot be attributed to a known diagnosis or that is 
attributable to a chronic multisymptom illness; (2) competent 
evidence of direct incurrence or aggravation of a diagnosed 
illness or injury in service, with chronic residuals; or (3) 
competent medical evidence linking a current diagnosed 
disability with disease or injury shown in service. 

The veteran's service medical records reflect that her spine 
was clinically evaluated as normal in November 1990.  The 
veteran was again examined in March 1991, at which time her 
spine was again clinically evaluated as normal.  She 
indicated at that time that she did not have and had not had 
recurrent back pain.

In September 1994, the veteran reported that she had or in 
the past had recurrent back pain.  The physician's-summary 
portion of the report of medical history merely lists a back 
trauma without further information.  In September 1994, the 
veteran's spine was again clinically evaluated as normal.

An April 1997 VA joints examination report contains diagnoses 
of clinical right S1 radiculopathy with a lumbar 
paravertebral myositis.

An April 1998 VA medical record reflects treatment for low 
back pain.

The June 1998 hearing transcript reflects that the veteran 
testified that she suffered back pain following her 
activation in November 1990 to active duty due to "strong" 
exercise.  She testified that she did not suffer a trauma to 
her back.  The transcript also reflects that she stated that 
she received a series of injectable medications for back 
pain.

A June 2002 VA spine examination report contains diagnoses of 
lumbar myositis, right L5 radiculopathy, L3-L4 bulging discs, 
degenerative joint disease of the lumbar spine, and 
straightening of the lumbar lordosis due to muscle spasms.

With regard to the claim that the veteran has back disability 
due to an undiagnosed illnesses, the Board finds that the 
claim must be denied.  The application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  Here, competent medical evidence 
clearly contains diagnosed disabilities of the lower back.

Since the evidence does not show that the veteran has 
objectively exhibited lower back signs or symptoms that are 
manifestations of an undiagnosed illness, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Accordingly, service connection for the veteran's back 
disorder under this theory of entitlement is denied.  

Another way entitlement to service connection could be 
established is if competent medical evidence links a current 
diagnosed disability with a disease or injury shown in 
service.  See 38 C.F.R. § 3.303(d) (2004).  Here, the 
evidence contemporaneous with service does not indicate that 
she suffered a trauma to her back while on active duty.  
Moreover, the June 2002 VA spine examination report reflects 
that the examiner, after reviewing the evidence of record, 
indicated that it was not likely any low back disorder was 
related to the veteran's active duty service or any incident 
of that service.  As the competent medical evidence reveals 
that the veteran's current back disabilities are not related 
to her period of active duty, service connection is not 
warranted.

While the evidence reveals that the veteran is a medical 
provider (registered nurse), the evidence is not indicative 
of supportive evidence for her contentions that her low back 
disabilities were incurred during her period of active duty, 
to include strenuous activity.  She has offered no clinical 
support of her contentions.  In fact, the medical evidence in 
the instant case opposes her assertions. Accordingly, the 
veteran's opinion that she has low back disabilities as the 
result of her military service holds little to no probative 
medical value.  

In brief, the Board must find that the record does not 
support a finding that the veteran's low spine disabilities 
are attributable to any undiagnosed illness for presumptive 
purposes.  Nor has the competent and probative medical 
evidence of record attributed a chronic lumbar spine 
disability to the veteran's military service.  As a 
consequence, the Board must find that the preponderance of 
the evidence is against the claim for service connection for 
right S1 radiculopathy with lumbar paravertebral myositis.  
As the preponderance of the evidence is against her claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

An increased rating for headaches is denied.

Service connection for right S1 radiculopathy with lumbar 
paravertebral myositis is denied.


REMAND

The June 1998 hearing transcript reflects that the veteran 
and her son both testified to her forgetfulness.  Her VA 
medical records reveal complaints of memory problems, mostly 
in connection with treatment for a psychiatric condition.  A 
December 1996 VA nueropsychology report reflects that 
examination of the veteran yielded what appeared to be valid 
and reliable results that tended to corroborate the presence 
of attentional deficits and memory disturbance of unknown 
etiology.  The findings were also strongly suggestive of the 
presence of a significant emotional disorder.  The report 
reflects that a more comprehensive assessment was deemed 
necessary to clarify the clinical presentation.  The report 
shows that the veteran cancelled her appointment for 
additional testing due to a work conflict.  The report 
reflected that a clinical impression was deferred and that 
further assessment was deemed absolutely necessary.

Under these circumstances, a VA medical examination is 
necessary prior to appellate review of this matter.  
38 C.F.R. § 3.159(c)(4) (2004).

The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's current memory impairment 
complaints are likely (more than 50%), 
not likely (less than 50%), or at least 
as likely as not (50%) a separate and 
distinct disability from her non-service 
connected psychiatric condition.

The examiner should include a rationale 
for his/her opinion and refer to specific 
evidence when appropriate.  If a opinion 
cannot be given on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a SSOC that contains 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since October 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



